        Case 2:21-cv-00413-GGH Document 5 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES KEVIN WROE,                                  No. 2:21-cv-00413 GGH P
12                       Petitioner,
13            v.                                         ORDER
14    RICK HILL, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding through counsel, filed a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner paid the filing fee.

19           Petitioner has filed a motion to stay and abey his federal habeas petition pursuant to

20   Rhines v. Weber, 544 U.S. 269 (1995), in order to exhaust state court remedies on Claims One,

21   Four, Five, Six, and Seven. ECF No. 2. In the alternative, petitioner requests a stay pursuant to

22   Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003). Id. The court will direct respondent to respond to

23   the pending motion to stay. If petitioner exhausts his claims in the California Supreme Court prior

24   to this court’s resolution of the pending motion, petitioner is advised to file a notice of exhaustion

25   in this court.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1. Respondent is hereby directed to file an opposition or a notice of non-opposition to

28   petitioner’s stay and abeyance motion within 30 days from the date of this order;
                                                        1
        Case 2:21-cv-00413-GGH Document 5 Filed 04/13/21 Page 2 of 2


 1          2. Petitioner’s reply, if any, is due fourteen days thereafter; and
 2          3. If petitioner exhausts any claims in the California Supreme Court prior to this court’s
 3   resolution of the pending motion, petitioner shall file a notice of exhaustion in this court.
 4          4. The Clerk of the Court is directed to serve a copy of this order on Tami Krenzin,
 5   Supervising Attorney General.
 6   Dated: April 13, 2021
                                                 /s/ Gregory G. Hollows
 7                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
